355 S.W.3d 554 (2011)
Clyde O. CARTER, Jr., and Sherry Carter, Appellants,
v.
THOMPSON PROPERTY MANAGEMENT, LLC, and Rush Property Development Company, Respondents.
No. WD 73500.
Missouri Court of Appeals, Western District.
December 20, 2011.
David R. Nachman, Kansas City, MO, for Appellants.
Michael P. Joyce, Barnstable, MA, for Respondents.

ORDER
PER CURIAM:
Clyde and Sherry Carter appeal the judgment of the trial court in favor of Thompson Property Management, LLC and Rush Property Development Company ("Defendants") on their claim to quiet title and Defendants' counterclaim for rent and possession and unlawful detainer. They claim that the trial court erred in (1) failing to quiet title to them because they proved a valid real estate purchase contract, their performance of the contract, and execution and delivery of a deed by Defendants and (2) denying their motion for new trial based on newly discovered evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).